Citation Nr: 0202794	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  94-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of blood 
poisoning.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

(The issue of entitlement to service connection for residuals 
of a back injury will be the subject of a later decision.)

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of venereal disease.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include schizophrenia and post-
traumatic stress disorder.

(The issue of entitlement to service connection for a 
psychiatric disability, to include schizophrenia and post-
traumatic stress disorder will be the subject of a later 
decision.)

5.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a back disorder incurred while 
admitted to a VA Domiciliary in February 1995.

6.  Whether the veteran's income for the year 1997 was 
excessive for the receipt of nonservice-connected pension 
benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

In a July 2001 decision, the Board of Veterans' Appeals 
(Board) remanded the issues as noted on the title page of 
this decision to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, for the 
scheduling of a hearing before a Member of the Board.  A 
Board hearing was held in October 2001; thus, this matter has 
been returned to the Board for appellate consideration.  

The Board notes that at an October 1998 RO hearing, it was 
noted that a claim for a sleep disorder was pending.  This 
matter has not been addressed by the RO in a rating action; 
therefore, the Board refers this matter to the RO for 
appropriate action.  

For reasons which will become apparent, the Board is 
undertaking additional development of the issues of 
entitlement to service connection for residuals of a back 
injury and entitlement to service connection for a 
psychiatric disability, to include schizophrenia and post-
traumatic stress disorder (PTSD), pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.  



FINDINGS OF FACT

1.  An allergic reaction to a vaccination in service was 
acute in nature and resolved without residual disability.  

2.  The competent medical evidence of record does not 
demonstrate a current disability related to residuals of 
blood poisoning.  

3.  In an April 1989 decision, the RO denied entitlement to 
service connection for back strain and residuals of venereal 
disease.

4.  Evidence received since the RO's April 1989 rating 
decision denying entitlement to service connection for 
residuals of a back injury is new, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

5.  Evidence received since the RO's April 1989 decision 
denying entitlement to service connection for residuals of 
venereal disease is new, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  Competent medical evidence of record demonstrates no 
current residuals of venereal disease treated in service.  

7.  Evidence received since the RO's August 1991 rating 
action, which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for psychiatric disability, claimed as 
PTSD, is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

8.  Complaints of pain and discomfort in the back were 
observed prior to the veteran's admission to a VA domiciliary 
in February 1995.

9.  Any current back disability is not shown to be the result 
of a fall incurred while admitted to a VA domiciliary in 
February 1995.  

10.  As of December 1, 1996, the maximum annual pension rate 
(MAPR) for a single veteran with no dependents was $8486.00; 
and as of December 1, 1997, the MAPR for a single veteran 
with no dependents was $8665.00.

11.  The veteran's countable income for the year 1997 
exceeded $8486.00.  



CONCLUSIONS OF LAW

1.  Residuals of blood poisoning were not incurred as a 
result of military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303

2.  The April 1989 rating decision denying entitlement to 
service connection for back strain and residuals of venereal 
disease is final.  38 U.S.C.A. § 7105 (West 1991).  

3.  Evidence received since the RO's April 1989 rating 
decision denying entitlement to service connection for 
residuals of a back injury is new and material; the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

4.  Evidence received since the RO's April 1989 rating 
decision denying entitlement to service connection for 
residuals of venereal disease is new and material; the claim 
of entitlement to service connection for residuals of 
venereal disease is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

5.  Residuals of venereal disease were not incurred as a 
result of military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

6.  The August 1991 rating action finding that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991).  

7.  Evidence received since the RO's August 1991 rating 
action, which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for PTSD, is new and material; the claim 
of entitlement to service connection for a psychiatric 
disability, to include schizophrenia and PTSD, is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

8.  The veteran is not entitled to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a back injury 
incurred while admitted to a VA domiciliary in February 1995.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1996).  

9.  The veteran's income is excessive for the receipt of 
nonservice-connected pension benefits in the year 1997.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, VA outpatient treatment records, and 
private treatment records.  The Board recognizes that the 
veteran testified at his October 2001 Board hearing that some 
of his medical records may not be associated with his claims 
folder.  However, the Board notes that the RO has requested 
records from all VA and private practitioners identified by 
the veteran, including, Dr. Roth, Dr. Greenberg, Dr. 
Montgomery, Providence Yakima Medical Center, Yakima Valley 
Radiology, Dr. Zini, Yakima Memorial Hospital, Dr. Egan, St. 
Elizabeth's Hospital, and Dr. Younger.  The RO has received 
responses to these requests and all available medical records 
have been associated with the claims folder.  At his October 
2001 Board hearing, the veteran testified to a September 1978 
letter from Dr. Roth and stated that he would provide a copy 
of this or other pertinent medical records.  The record was 
left open for a period of 30 days, and the veteran submitted 
a number of medical reports in response.  The Board otherwise 
notes that treatment records from Dr. Roth already associated 
with the claims folder indicate that the veteran had been 
under Dr. Roth's care since 1979.  

As to the newly submitted evidence by the veteran, the Board 
notes that prior to February 22, 2002, generally, pertinent 
evidence was required to be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this right was waived by the veteran or his representative.  
38 C.F.R. § 20.1304(c) (2001).  Effective February 22, 2002, 
this regulation was amended to remove this requirement.  See 
67 Fed. Reg. 3099-3106 (Jan. 23, 2002).  Accordingly, the 
Board may proceed with the case.  

Finally, in an August 2001 letter, the RO informed the 
veteran of the enactment of the VCAA and explained the duty 
to assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  
Under these circumstances, the Board finds that no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, the veteran was afforded 
a hearing before a Member of the Board and an additional 30-
day period to submit further evidence.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Service Connection for Blood Poisoning

Factual Background

A review of service medical records reflects that upon 
enlistment examination dated in July 1972, the veteran's 
systems were clinically evaluated as normal with the 
exception of asymptomatic pes planus, defective vision, and a 
birthmark.  Relevant clinical records reflect the veteran 
reported having a reaction to a vaccination in September 
1972.  Red inflammation around the injection site was noted.  
Impressions of rule out cellulitis, rule out allergic 
reaction were noted.  The veteran was prescribed medication 
for a seven-day period.  Upon separation examination dated in 
July 1976, the veteran's systems were clinically evaluated as 
normal with the exception of dental caries and defective 
vision.

Post-service medical records dated from 1979 to 1988 are 
silent for any complaints, treatment, or diagnoses related to 
residuals of blood poisoning.  Upon VA examination dated in 
December 1988, the veteran reported no complaints related to 
residuals of blood poisoning.  The examiner noted no relevant 
findings or diagnoses.  Post-service treatment records dated 
in the 1990's reflect treatment for high blood pressure and 
high cholesterol, but are silent for any complaints, 
treatment, or diagnoses related to residuals of blood 
poisoning.

At his August 1997 RO hearing, the veteran testified that he 
was given a series of shots while in service and the next day 
his whole arm had red marks.  He stated that he was told that 
he had blood poisoning and sent to the dispensary.  The 
veteran stated that he was given some pills and the condition 
cleared up the next day and about two days later it all just 
disappeared.  He testified that he had not had any problems 
since.  He also stated that he did not know of his blood 
poisoning in service having anything to do with his other 
disabilities.  (Transcript, pages 7-9).

At his October 1998 RO hearing, the veteran testified that he 
received a vaccination in the military and subsequently began 
to feel sick.  He stated that his arm was wiped with alcohol 
before and after the shot was given.  He reported that during 
the night after he received the shot, his arm became red and 
puffy.  The veteran stated that he was taken to the hospital 
for treatment and his symptoms went away the next morning.  
He testified that he was currently being treated for high 
cholesterol and high blood pressure, but no doctor had ever 
told him what caused those disorders.  

At his October 2001 Board hearing, the veteran testified that 
he had an allergic reaction to a vaccination during service, 
but that he had not had any problems with his arm since that 
time other than getting old.  He reported that he had an 
allergic reaction to vaccinations on only one occasion during 
service.  He also reported that a blood analysis test had 
been conducted by a private hospital in 1998 or 1999, but no 
one had told him that a problem had been discovered as a 
result of that test.  (Transcript, pages 1-5).  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Following a thorough review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of blood poisoning.  The veteran's 
service medical records clearly reflect that he had a 
reaction to a vaccination given during service.  However, 
both the service clinical records and the veteran's hearing 
testimony demonstrate that the veteran's allergic reaction to 
the vaccination resolved without any residual disability.  At 
his October 2001 Board hearing, the veteran testified that he 
had not had any problems relating to the allergic reaction in 
his arm other than getting old.  That testimony is consistent 
with testimony given during his August 1997 and October 1998 
RO hearings, wherein he stated that his allergic reaction 
symptoms resolved the following morning and he had not had 
any problems since that time.  

Furthermore, post-service medical records are silent for any 
treatment or diagnoses related to residuals of blood 
poisoning.  The Board recognizes that post-service medical 
records reflect treatment for high blood pressure and high 
cholesterol; however, the medical evidence does not 
demonstrate or suggest in any way that either high blood 
pressure or high cholesterol are related to the allergic 
reaction suffered by the veteran during service, to residuals 
of blood poisoning, or to any other incident of military 
service.  

Thus, the record demonstrates that the veteran's in-service 
allergic reaction to a vaccination was acute in nature and 
resolved without any residual disability.  The medical 
evidence of record is silent for any current disability as a 
result of blood poisoning.  The Board notes that a claim for 
service connection for a disability must be accompanied, at a 
minimum, by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Accordingly based on these findings and following a full 
review of the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of blood 
poisoning on the bases that there is no current disability.  
The Board further finds that a remand for a medical 
examination or opinion is not warranted as the record is 
sufficient for a determination and does not demonstrate any 
continuity of symptomatology or a current disability due to 
residuals of blood poisoning.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of blood 
poisoning.  Gilbert v. Derwinski, 1 Vet. App. at 53 (1990).  

II.  New and Material Claims-Back and Venereal Disease

The veteran's claims of entitlement to service connection for 
residuals of a back injury and residuals of venereal disease 
were originally denied in an April 1989 rating action on the 
bases that no residuals of a back injury or venereal disease 
were found on VA examination.  The veteran was informed of 
that determination in a May 1989 letter and did not file a 
timely notice of disagreement as to the denial of service 
connection for residuals of a back injury or residuals of 
venereal disease.  The April 1989 rating action therefore 
became final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
veteran subsequently sought to reopen his claims of 
entitlement to service connection for residuals of a back 
injury and residuals of venereal disease in November 1992.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
addition, the Board notes that there are new VA regulations 
that redefine "new and material evidence" and clarify the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied claim.  66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Thus, the regulations do not apply to the 
veteran's claim, which was filed prior to August 29, 2001.  
Otherwise, for the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Back Injury

Evidence received in connection with the veteran's attempt to 
reopen his claim of entitlement to service connection for 
residuals of a back injury includes VA examination reports 
dated in September and December 1996 demonstrating minimal 
hypertrophic degenerative changes of the thoracic spine, 
chronic ligamentous strain of the thoracic spine, and 
moderate scoliosis of the thoracic spine.  In view of the 
basis for the RO's April 1989 denial of the veteran's claim, 
the Board concludes that this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material evidence and the claim is reopened.  

To this extent only, the appeal is granted.  In light of the 
fact that the record reflects treatment for back complaints 
in service and post-service medical records dated in 1988 and 
the present indicate continued complaints of back pain, the 
Board concludes that a VA medical opinion is necessary to 
determine the etiology of the veteran's current back 
disability.  The Board recognizes that the veteran has been 
afforded at least two previous VA examinations of the spine; 
however, those examiners did not express an opinion as to the 
etiology of the veteran's back complaints.  Thus, the Board 
will undertake additional development of the issue of 
entitlement to service connection for residuals of a back 
injury pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
the notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing the issue of entitlement to service connection for 
residuals of a back injury.  

B.  Venereal Disease

Evidence received in connection with the veteran's attempt to 
reopen his claim of entitlement to service connection for 
residuals of venereal disease includes a VA discharge summary 
from September and October 1993 noting a finding of an 
atrophied right testicle secondary to past resistant 
gonorrhea.  In view of the basis for the RO's April 1989 
denial of the veteran's claim, the Board concludes that this 
item of evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
additional evidence is therefore new and material and the 
claim is reopened.  

The Board observes that in a September 2001 supplemental 
statement of the case (SSOC), the RO considered the claim for 
service connection for residuals of venereal disease on the 
merits.  Accordingly, there is no due process problem with 
the Board now proceeding to the merits of this issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As previously noted, basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131.  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

A review of the veteran's service medical records reflects 
that all systems were clinically evaluated as normal upon 
enlistment examination dated in July 1972.  Clinical records 
demonstrate treatment for gonococcal and nongonococcal 
urethritis in July 1974, April 1976, May 1976, and June 1976.  
Clinical records dated in April 1976 indicate recurring 
gonorrhea.  Upon separation examination dated in July 1976, 
the veteran's systems were clinically evaluated as normal.

Upon VA examination dated in December 1988, it was noted that 
the veteran's right testicle was smaller than the left 
secondary to an injury in high school.  The examiner noted no 
relevant diagnoses.  

A VA discharge summary dated in September and October 1993 
indicates that physical examination revealed an atrophied 
right testis without masses or tenderness.  The veteran 
reported having gonorrhea approximately five to six times 
while in the service, the last time being a highly resistant 
strain requiring several antibiotics.  A finding of right 
testicle atrophy secondary to past resistant gonorrhea was 
noted.  

At a December 1994 RO hearing, the veteran testified that his 
right testicle became atrophied during service.  He stated 
that urine backed up into his testicle and it had to be 
drained several times causing damage.  He also stated that he 
had not been tested for sterility.  (Transcript, page 10).  

A September 1995 VA medical opinion notes that the veteran 
had several treatments for urethritis during service, both 
gonococcal and nongonococcal.  The examiner noted there was 
no indication in the service medical records of epididymitis 
or testicular pain or swelling.  He opined that it was quite 
unlikely that any testicular abnormality could result from 
the urethritis described in the service medical records.  The 
examiner noted that the December 1988 VA examination 
indicated a testicular injury in high school.  The examiner 
also noted that the September 1993 hospital report was signed 
by a physician's assistant.  He opined that the conclusion 
that testicular atrophy was secondary to service incurred 
gonorrhea was not supported by the prior history of trauma, 
the service medical records, or the current medical 
references.  The examiner referenced the 16th Edition of the 
Merk Manual, page 256, in support of his opinion.  

A March 1, 1995 VA physical examination report indicates a 
normal external male with both testes descended and free of 
nodules.  A March 2000 physical examination reflects the 
veteran reported contracting the Black Plague while in the 
military and having gonorrhea many times.  The veteran 
reported that he had been told that he had a low sperm count.  
It was noted the veteran had no voiding dysfunction and no 
erectile dysfunction.  The penis and testes were noted as 
normal, with the exception of testicular atrophy on the 
right.  

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of venereal disease.  The 
Board notes that it has reviewed the numerous private and VA 
treatment records associated with the claims folder; however, 
with the exception of the previously discussed 
September/October 1993 VA discharge summary, those records 
are silent for any finding of a causal connection between 
gonorrhea treated in service and any current disability.  

The Board finds the September/October 1993 VA discharge 
summary noting a finding of an atrophied right testicle 
secondary to past resistant gonorrhea to be of little weight 
and credibility.  The discharge summary provides no rationale 
or bases for that finding.  Additionally, it appears that the 
finding was based upon a history provided by the veteran 
without a review of the veteran's actual service medical 
records.  Furthermore, the September 1995 VA medical examiner 
noted that the September 1993 hospital report was signed by a 
physician's assistant and that the conclusion that testicular 
atrophy was secondary to service incurred gonorrhea was not 
supported by the prior history of trauma, the service medical 
records, or the current medical references.  The examiner's 
opinion includes a reference to the 16th Edition of the Merck 
Manual, page 256.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has found that it is 
appropriate for the Board to consider a physician's opinion 
to be of less weight and credibility when the basis of the 
opinion is shown to be less than complete or contradicted by 
other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993).  Thus, the Board concludes that the September 
1993 finding of an atrophied right testicle secondary to 
resistant gonorrhea is of little weight and credibility in 
this instance as the discharge summary is not signed by a 
physician, is not supported by any rationale, and is 
contradicted by the opinion of a VA physician.  

The remainder of the medical evidence is silent for any 
suggestion or indication of current residuals of venereal 
disease, the Black Plague, or any other disability caused by 
the treatment of venereal disease in service.  In light of 
the September 1995 VA medical opinion indicating that it was 
quite unlikely that any testicular abnormality could result 
from the urethritis described in the service medical records, 
the report of a high school injury to the right testicle upon 
VA examination dated in December 1988, and the lack of 
medical evidence demonstrating any current residual of 
venereal disease treated in service, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of venereal 
disease and the claim must be denied.  The Board further 
concludes that for the aforementioned reasons, a referral of 
this claim for further medical examination is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of venereal 
disease.  Gilbert v. Derwinski, 1 Vet. App. at 53 (1990).  

III.  New and Material-Psychiatric Disability, PTSD

The veteran's claim of entitlement to service connection for 
a psychiatric disability, to include schizophrenia and PTSD, 
was originally denied in an April 1989 rating action on the 
bases that the evidence did not show a life-threatening 
situation of such severity to warrant PTSD.  The veteran 
filed a notice of disagreement as to the denial of his PTSD 
claim and a statement of the case was issued in August 1989.  
The veteran perfected his appeal with the filing of a VA Form 
9, Substantive Appeal, in October 1989.  In a decision 
apparently issued in 1990, the Board denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In a July 1991 confirmed rating action, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for [psychiatric disability, claimed as] PTSD.  In 
an August 1991 confirmed rating action, the RO again 
determined that new and material evidence had not been 
presented to reopen the claim.  The veteran was notified of 
that determination and his appellate rights in an August 1991 
letter from the RO.  He did not file a notice of disagreement 
as to that rating action.  The August 1991 rating action 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, if new and material evidence has 
been presented or secured with respect to a claim that has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The veteran subsequently 
sought to reopen his claim in November 1992.  

Evidence received in connection with the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
psychiatric disability, to include schizophrenia and PTSD, 
includes a June 1992 private discharge summary reflecting a 
relevant diagnosis of PTSD related to previous military 
service from 1971 to 1976.  In view of the basis for the 
denial of the veteran's claim, this item of new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional evidence is 
therefore new and material and the claim is reopened.  

To this extent only, the appeal is granted.  In light of the 
fact that the record reflects a diagnosis of PTSD (as well as 
various other psychiatric diagnoses) and reported stressors, 
including an alleged sexual assault, which have not been 
verified, the Board concludes that additional development of 
the record is necessary before a final determination can be 
made as to this issue.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000).  Thus, the Board will undertake additional 
development of the issue of entitlement to service connection 
for a psychiatric disability, to include schizophrenia and 
PTSD, pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development has been 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the notice and reviewing the response of the 
veteran and his representative, the Board will prepare a 
separate decision addressing the issue of entitlement to 
service connection for a psychiatric disability, to include 
schizophrenia and PTSD.

IV.  38 U.S.C.A. § 1151 Claim

Factual Background

The veteran asserts that he suffered a back disability while 
admitted to a VA domiciliary in February 1995.  

A review of relevant VA treatment records reflects that the 
veteran complained of back pain upon VA examination dated in 
December 1988 and a diagnosis of intermittent lower back 
discomfort was noted.  A September 1993 VA history and 
physical examination report indicates that the veteran 
complained of recurrent back pain.  Relevant treatment 
records demonstrate that the veteran was hospitalized at a VA 
domiciliary from February 21, 1995 to March 10, 1995 for 
substance abuse treatment as a result of a court order 
following a probation revocation.  A progress note dated 
February 23, 1995 indicates that the veteran called the 
nursing station and reported that he was unable to get out of 
bed.  The veteran reported feeling extreme lower back pain 
when he tried to get up.  He was transported to the 
infirmary.  A physician note dated the same date indicates 
that the veteran complained of acute low back pain.  It was 
noted that he slipped in the shower the night before but felt 
no symptoms at that time.  He noted pain in the lumbar area 
in the morning as well as radiation into the left buttocks.  
The veteran reported having feeling in both legs and he was 
able to wiggle his toes.  The veteran was admitted to the 
infirmary and x-rays were requested.  It was noted that pain 
medication was withheld because the veteran was comfortable 
if he did not move too much.  An assessment of a possible 
sprain of the left low back/sacroiliac joint was noted.  

A physician note dated February 24, 1995 indicates the 
veteran felt all right as long as he was not weight bearing.  
On February 27, 1995, it was noted that the veteran walked 
the distance to the duck pond before beginning to feel 
discomfort.  He then walked to the bowling alley and had to 
lie down for half an hour to relieve the pain.  Straight leg 
raising was noted as still positive on the left at 60 
degrees.  No change was noted in a February 28, 1995 
physician note other than that they were waiting for traction 
to be initiated.  A nursing note dated February 28, 1995 
indicates the veteran was up and about, ambulating with a 
steady gait, and offering no complaints.  A March 1, 1995 
nursing note indicates the veteran slept well without 
complaints or problems, but he still complained of back 
spasms when active.  A March 1, 1995 physician note indicates 
that traction would begin that date and probably continue 
until March 6, 1995.  

Nursing notes dated March 2, 1995 indicate the veteran slept 
soundly without complaints or problems and was up and about 
and off the ward most of the morning.  It was noted the 
veteran reported his pain was not much improved, although he 
was out of bed and ambulating with a steady gait.  A 
physician's note dated March 2, 1995 indicates that the 
veteran seemed to be improving and was ambulating.  Nursing 
notes dated March 3 and 4, 1995, indicate the veteran slept 
soundly with complaints.  A March 6, 1995 physician note 
indicates the veteran reported his ambulation time was up to 
one hour before he started to feel gluteal pain.  The 
physician noted the veteran was receiving traction and he was 
stable.  On March 6, 1995, the veteran was transferred out of 
the infirmary.  The March 10, 1995 discharge summary 
indicates that the veteran apparently left the domiciliary on 
his own.  It was noted the veteran had been physically stable 
and was able to resume preadmission physical activities.  

In August 1995, the veteran filed a claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 alleging a low back 
injury in March 1995 at a VA domiciliary.  

Upon VA examination of the spine dated in September 1996, the 
veteran reported experiencing back trouble since 1974.  He 
also reported injuring his back in February 1995 when he 
slipped in a shower while at a VA domiciliary.  He reported 
that his low back improved with traction but the area of the 
mid back still bothered him.  He described a pinching 
sensation in the area just below the inner scapular region.  
Radiological examination revealed minimal hypertrophic 
degenerative changes in the mid and lower thoracic spine.  
Relevant diagnoses of minimal hypertrophic degenerative 
changes in the thoracic spine, chronic ligamentous strain in 
the thoracic spine, and moderate scoliosis in the thoracic 
spine were noted.  

Upon VA examination of the spine dated in December 1996, the 
examiner noted no tenderness or spasm on musculoskeletal 
examination.  There was no objective evidence of pain on 
motion.  The examiner noted diagnoses of scoliosis of the 
thoracic spine of moderate degree and degenerative joint 
disease at the area of scoliosis at T6-T7 and of the 
remainder of the lower thoracic spine.  The examiner opined 
that the veteran's last back injury was most probably not the 
basis of the spinal x-ray changes.  

Private treatment records from Providence Yakima Medical 
Center dated from 1994 to 1997 are silent for any complaints, 
treatment, or diagnoses relevant to the back following the 
veteran's February 1995 fall.  Private treatment records from 
Dr. Geoffrey Greenberg dated in 1997 are also silent for any 
complaints, treatment, or diagnoses relevant to the back.  VA 
treatment records dated from 1996 to 1997 are silent for any 
complaints, treatment, or diagnoses relevant to the back.  

At his August 1997 RO hearing, the veteran testified that he 
rode his bike to help his depression.  (Transcript, page 11).  
He also reported doing about four hours of yard work a day 
and four hours of inside work a day.  He stated that he was 
rebuilding his garage at the present time.  (Transcript, page 
12).  The veteran testified that he slipped in the shower at 
the White City domiciliary and hit the ground.  He reported 
seeing stars.  He stated that he stayed in a hospital bed for 
three weeks.  He also testified that his back condition was 
worse since the fall.  (Transcript, pages 21-22).  

At his October 1998 RO hearing, the veteran testified that 
while admitted to a VA facility he could not sleep and got up 
to take a shower at 4 o'clock in the morning.  He stated that 
he slipped and slid right into the wall.  He reported that he 
finished his shower, but was unable to walk very well.  The 
veteran testified that he went back to bed and fell asleep, 
but when he woke the next morning he could not walk.  He 
reported being treated for a month.  He also reported 
currently having problems with his low back all of the time.  
He stated that he could not sit for more than three to four 
hours and that he felt pain at night after walking.  The 
veteran also testified that his pain radiated to his legs.  

At his October 2001 Board hearing, the veteran testified that 
he was lying in bed and the next thing he knew he could not 
move.  He reported that he was paralyzed from the waist down.  
The veteran stated that he was placed on a backboard and was 
able to walk a few days later.  He reported that he underwent 
therapy for three weeks and then everything came back around.  
(Transcript, pages 24-26).  

Analysis

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp.2001).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
his claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOCGPREC No. 40-97 (December 31, 
1997).

By way of further explanation, in pertinent part, at the time 
of the United States Supreme Court decision in the case of 
Brown v. Gardner, 115 S. Ct. 552 (1994), 
38 U.S.C.A. § 1151 provided that when there is no willful 
misconduct by a veteran, additional disability resulting from 
VA hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect to the regulation's inclusion of a fault or 
accident requirement.

Following the Gardner decision, 38 U.S.C.A. § 1151 was 
revised to provide that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected. See also 38 C.F.R. § 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment .... VA's action is not 
the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.3 58(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 
38 C.F.R. § 3.358(b)(2) provides that compensation will not 
be payable for the continuance or natural progress of disease 
or injuries.  38 C.F.R. 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

As noted above, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. § 3.358 and § 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. 3.361 - 3.363).  However, these 
amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  

Following a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 due to a back injury incurred while 
admitted to a VA domiciliary in February 1995.  

The evidence demonstrates that the veteran complained of 
recurrent back pain prior to his admission to the VA 
domiciliary in February 1995, as noted on a September 1993 VA 
history and physical examination report as well as upon VA 
examination dated in 1988.  Although the evidence does 
document the veteran's report of a fall and resulting back 
pain while admitted to a VA domiciliary in February 1995, the 
medical evidence does not otherwise demonstrate any residual 
disability.  The nursing and physician notes indicate that 
although the veteran complained of continued back pain, he 
was out of bed and ambulating consistently as early as four 
days after the reported incident.  The veteran's gait was 
noted as steady and he was found to be stable by March 6, 
1995.  VA records further indicate that the veteran left the 
domiciliary on his own on March 10, 1995.  

The Board recognizes that the veteran has provided testimony 
regarding the injury to his back while admitted to the VA 
domiciliary.  However, his testimony is somewhat inconsistent 
at best.  In August 1997 he initially testified to riding his 
bike for several hours a day and to working inside and 
outside his home eight hours a day.  When questioned about 
his back claim, he stated at the time of the fall he remained 
in bed for three weeks and his back had been worse ever 
since.  In October 1998, the veteran reported being treated 
after his fall for one month; and in October 2001, he 
testified that he woke up paralyzed and was treated for three 
weeks, after which everything came back around.  This 
testimony is inconsistent with the aforementioned medical 
evidence of record which documents the veteran was ambulating 
as early as four days after his fall.  Furthermore, although 
the veteran is competent to testify as to his symptomatology, 
as a lay party he is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Finally, the December 1996 VA physician opined that the 
veteran's last back injury was most probably not the basis of 
spinal x-ray changes noted in September 1996.  Thus, despite 
the veteran's testimony, the medical evidence of record does 
not demonstrate any additional back disability suffered as a 
result of the fall while admitted to a VA domiciliary in 
February 1995.  The additional VA and private treatment 
records associated with the claims folder are silent for any 
finding or suggestion of a back disability as a result of the 
February 1995 fall.  In light of the VA opinion already of 
record demonstrating no additional back disability, as well 
as the additional medical records suggesting no causal 
connection between the veteran's current back disability and 
the February 1995 fall, the Board concludes that a remand for 
an additional medical examination or opinion is not 
warranted. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back injury incurred while admitted to a VA domiciliary in 
February 1995.  Gilbert v. Derwinski, 1 Vet. App. at 53 
(1990).  

V.  Excessive Income for Pension Purposes

The veteran has appealed a July 1998 RO determination that 
his income for the year 1997 exceeded the maximum amount 
allowed for payment of nonservice-connected pension benefits.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  See 38 U.S.C.A. § 1521(a); 
Martin v. Brown, 7 Vet. App. 196, 198 (1994).  

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable MAPR 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.3(a)(3) (2001).  The MAPR is periodically 
increased from year to year.  See 38 C.F.R. § 3.23(a).  As of 
December 1, 1996, the MAPR for a single veteran with no 
dependents was $8486.00.  As of December 1, 1997, the MAPR 
for a single veteran with no dependents was raised to 
$8665.00.  See VA Adjudication and Procedure Manual, M21-1, 
Part I, Appendix B.  

Pension benefits shall be paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  See 38 U.S.C.A. § 1521(b); 38 C.F.R. 
§§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  In determining 
annual income, all payments of any kind or from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  Recurring income, received or anticipated 
in equal amounts and at regular intervals such as weekly, 
monthly, or quarterly and which will continue throughout an 
entire 12-month annualization period, will be counted as 
income during the 12-month annualization period in which it 
is received or anticipated.  See 38 C.F.R. § 3.271(a)(1).  

The exclusions from countable income, as set forth in 
38 C.F.R. § 3.272, include the following:  welfare, 
maintenance, VA pension benefits, reimbursement for casualty 
loss, profits realized from a property sale, joint accounts, 
unreimbursed medical expenses, expenses of last 
illnesses/burials/just debts, educational expenses, certain 
portion of a child's income, Domestic Volunteer Service Act 
program payments, distribution of funds under 38 U.S.C.A. 
§ 1718, hardship exclusion of child's available income, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, the portion of proceeds from the cash 
surrender of a life insurance policy which represents a 
return of insurance premiums, income received by American 
Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, Alaska Native 
Claims Settlement Act payments, and monetary allowances under 
38 U.S.C.A. § 1805.  

In the present case, the veteran submitted an Improved 
Pension Eligibility Verification Report for a veteran with no 
children in May 1998.  The veteran reported that he was not 
married and had no dependents.  He also reported that he was 
not a patient in a nursing home and that he did not receive 
any other VA benefit as a veteran, parent, or surviving 
spouse.  The veteran reported monthly retirement income in 
the amount of $748.00, with no other source of monthly 
income.  He also reported an interest bearing bank account 
with a net worth of $2800.00.  The veteran reported an 
insurance adjustment in his retirement benefits in August 
1997.  A Notice of Annuity Adjustment statement reflects a 
gross monthly annuity of $954.00 with a net monthly payment 
of $776.85 before adjustment and of $744.03 after adjustment.  

The veteran also filed a medical expense report documenting 
$1902.00 in unreimbursed medical expenses plus an additional 
$84.00 for a carbon monoxide detector.  The RO calculated a 
reduction for unreimbursed medical expenses in the amount of 
$1902.00, but did not include the amount reported for the 
carbon monoxide detector on the bases that it was not a 
medical expense.  

A calculation of the veteran's countable income for the year 
1997 demonstrates that it exceeded the MAPR set by law of 
$8468.00 for a single veteran with no dependents, even with a 
deduction of $1902.00 for unreimbursed medical expenses.  A 
review of the provisions of 38 C.F.R. § 3.272 does not show 
that the veteran's income meets any of the specified 
exclusions with the exception of the $1902.00 for 
unreimbursed medical expenses.  

Thus, the veteran's reported countable income for the year 
1997 is in excess of the legislated MAPR, even after 
deducting unreimbursed medical expenses.  The Board is not 
free to ignore the legislative monetary limits imposed on 
eligibility for pension benefits.  Thus, the veteran's appeal 
must be denied.  38 C.F.R. §§ 3.23, 3.271, 3.272.  Since the 
Board has determined that the veteran's countable income was 
excessive in light of the governing law and regulations, the 
law in this case is dispositive.  See Sabonis v. Brown, 6 
Vet. App. at 430.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for residuals of blood 
poisoning is denied.  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
back injury is reopened.  To this extent only, the appeal is 
granted.  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of 
venereal disease is reopened.  To this extent only, the 
appeal is granted.  

Entitlement to service connection for residuals of venereal 
disease is denied.  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, to include schizophrenia and PTSD, is reopened.  
To this extent only, the appeal is granted.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a back injury incurred while admitted to a VA domiciliary 
is denied.  

The veteran's income for the year 1997 is excessive for the 
receipt of non-service-connected pension benefits.  The 
appeal as to this issue is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

